El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
El fiscal formuló acusación contra Cristino Rivas Mercado por el delito de falsificación, Art. 413 del Código Penal, *39833 L.P.R.A. sec. 1641, imputándole que en el mes de diciembre de 1964 . . falsamente pasó, circuló y endosó el cheque número 146514 . . . pagadero a la orden de Luis Guillermo Burgos . . . cuyo cheque cambió el referido acusado ... a sabiendas . . . que la firma de Luis Guillermo Burgos había sido falsificada por él mismo y que había sido falsamente endosado sin el consentimiento ni autorización de la Sra. María Negrón Vega Vda. de Sierra ni del Sr. Luis Guillermo Burgos, constándole la falsedad al acusado, con la inten-ción ... de defraudar, como defraudó, al Sr. Luis Guillermo Burgos y/o a la International General Electric de Ponce y/o al Gobierno del Estado Libre Asociado de Puerto Rico . . . .”
En. el acto del juicio se ofreció y admitió como prueba, el cheque Núm. 146514 expedido en 12 de septiembre de 1964 por el Estado Libre Asociado de Puerto Rico a favor de Luis Guillermo Burgos (Exh. 1 del Pueblo). Al dorso de dicho cheque aparece un primer endoso con el nombre de Luis Guillermo Burgos y un segundo endoso con el de María Vega Negrón Vda. de Sierra, ambos en bolígrafo, así como una orden mediante un sello impreso para que se deposite a la cuenta de International General Electric Puerto Rico, Inc.
’ Mientras prestaba testimonio el agente especial Luis A. Segarra ocurrió el incidente que ha dado margen al presente recurso relacionado con la admisión de unos especímenes caligráficos tomados por dicho testigo al acusado. De la transcripción parcial que obra en los autos surge que en el curso de la investigación que se practicaba en San Juan se pidió al agente Segarra de Ponce que tomara una muestra de la letra de Cristino Rivas Mercado, quien estaba “entre las personas que podían ser el sospechoso”. En el cumpli-miento de la encomienda el agente visitó al acusado en su hogar y, sin hacerle advertencias de clase alguna, le requi-rió para que escribiera los nombres Luis Guillermo-Burgos y María Vega Vda. de Sierra. Lo obtuvo. En efecto la iden-*399tificación 2 del Pueblo consiste de tres hojas de papel rayado de libreta, que contienen los nombres Luis Guillermo Burgos, 16 veces en lápiz y 5 en bolígrafo, y María Vega Vda. de Sierra, 16 veces en bolígrafo. En la tercera hoja tiene una nota, en distinta letra, que lee: “11/8/65 Hr. 1:30 P.M. Estas muestras de escritura fueron tomadas al Sr. Cristino Rivas Mercado en su residencia en el Callejón Fagot 449 de la Cantera de Ponce en 8 de noviembre de 1965 por el A.E. Luis A. Segarra 1498 de la Detective de Ponce.” A conti-nuación, la firma del acusado.
Presentadas en evidencia las muestras caligráficas el juez recurrido se negó a admitirlas fundándose en que “la es-critura es el equivalente a una admisión oral de culpabilidad” porque conduce a la producción de un testimonio pericial sobre el cotejo de la misma con las firmas falsificadas,(1) y elaborando sobre el fundamento añadió que “práctica-mente es un testimonio que profirió el acusado porque da resultado a que se provea evidencia testimonial en su contra.” A solicitud del Pueblo expedimos auto de certiorari para re-visar esta resolución.
(1) La naturaleza del delito y de la evidencia ob-jetada — especímenes de las firmas alegadamente falsificadas en un proceso de falsificación — nos conduce a la conclusión de que por tratarse en este caso específico de una etapa crítica de la investigación tenía que advertirse al sospechoso de su derecho a tener asistencia de abogado. Gomo se esboza en United States v. Wade, 388 U.S. 218 (1967), el criterio rector para determinar la necesidad de asistencia de abogado en las etapas anteriores al juicio es la posibilidad real de que pueda causarse un perjuicio sustancial al acusado. Para ello es necesario escudriñar las circunstancias que rodean la confrontación que ha tenido lugar y los frutos de la misma. *400Difícilmente puede concebirse una situación más preñada de riesgo para un acusado por el delito de falsificación que la que se presenta en este caso pues la actividad de los funcio-narios a cargo de la investigación estuvo dirigida a extraer la prueba que por excelencia era necesaria para lograr una convicción. Basta comparar los especímenes obtenidos con las firmas al dorso del cheque ya presentado y admitido en evidencia para comprobar lo que afirmamos. En esas cir-cunstancias era imprescindible advertir al sospechoso de su derecho a asistencia legal. Precisamente por tratarse de un delito de falsificación, cuyo elemento probatorio esencial es la identidad del escrito atribuido al acusado, podría afir-marse que prácticamente no existe diferencia con las admi-siones orales incriminatorias a que aludimos al adoptar la norma de Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965).
El Procurador General descansa exclusivamente en ex-presiones de la opinión emitida en Gilbert v. California, 388 U.S. 263 (1967).(2) Pero la norma de precaria mayoría que *401en dicho caso se establece no es para ser aplicada en forma inflexible, desconociendo los hechos y circunstancias parti-culares que median en las distintas situaciones. Así, en nuestro caso, se trata de la prueba por excelencia para es-tablecer el delito imputado de falsificación; en Gilbert se trataba de prueba obtenida en relación con la investigación para la prosecución de otros delitos distintos a aquél en que se utilizaron las muestras.
En United States v. Wade, 388 U.S. 218 (1967), se sos-tuvo la necesidad de la presencia de abogado para asistir a un sospechoso a quien, para fines de identificación, se le requiere que participe en una formación o rueda de detenidos (line up), porque tal confrontación “está particularmente llena de innumerables peligros y factores variables que pue-den seriamente, hasta en forma crucial, menoscabar un juicio justo.” En verdad que, al igual que lo afirma el Juez Asociado Señor Fortas en su disenso en Gilbert, no encontramos base racional para establecer una distinción entre esta situación y la toma de una muestra caligráfica para ser utilizada en un proceso por falsificación. Ciertamente ningún contrainte-rrogatorio puede subsanar los perjuicios que causa la entrega de un espécimen caligráfico incriminatorio.
Precisa aclarar que el fiscal de distrito expresamente admitió que “entre las personas que podían ser el sospechoso estaba Cristino Rivas” (T.E., pág. 1), y por tanto, la inves-tigación tenía el cariz de acusatoria. La limitación que se pretende hacer en la opinión disidente por el hecho de que Rivas no fuera el único sospechoso carece de importancia. El lenguaje de Rivera Escuté v. Jefe Penitenciaría, supra, que al efecto se invoca no tiene el alcance restrictivo que se le *402atribuye y debe considerarse a la luz de los hechos que ro-deaban ese caso.
(2) Finalmente precisamos que justificamos el rechazo de la evidencia ofrecida no por el fundamento de que se viola el derecho contra la autoincriminación, sino por la falta de asistencia de abogado en una etapa crítica anterior de un proceso por falsificación.
Compartimos la preocupación de la opinión disidente en cuanto a la protección que merece la comunidad frente a la creciente incidencia de delitos. Pero no acertamos a percibir la visión apocalíptica que se esboza como resultado de nues-tra decisión de efecto tan limitado a un simple caso de falsi-ficación. Ciertamente estos problemas de derechos de los acu-sados merecen ser apreciados en el plano judicial con serenidad y mesura, desprovistos de todo sentido de histeria y pánico.

Se anulará el auto expedido.

El Juez Asociado Señor Blanco Lugo emitió un voto separado. El Juez Asociado Señor Santana Becerra concurrió en el resultado en opinión separada. El Juez Asociado Señor Ramírez Bages disintió mediante opinión en la cual concurre el Juez Asociado Señor Torres Rigual. El Juez Asociado Señor Rigau no intervino.
—O—
Voto separado del
Juez Asociado Señor Blanco Lugo
San Juan, Puerto Rico, a 28 de junio de 1968
Una vez adoptada la doctrina de exclusión de las confe-siones obtenidas de un acusado o sospechoso que se encuentra bajo la custodia de la policía u otra autoridad competente mientras se le interroga para lograr manifestaciones incri-minatorias por la omisión de advertirle de sus derechos a no incriminarse y a tener asistencia de abogado en dicho acto, Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965), no vemos cómo pueda negarse igual protección cuando *403se trata no ya de la confesión o de admisiones, sino de otra evidencia no testimonial suministrada por el acusado pero que en cuanto a sus efectos es igualmente perjudicial e incri-minatoria. Cualquier distinción que pretenda establecerse es puramente artificial y sofística; está reñida con la razón y la lógica porque los mismos fundamentos para la exclusión están presentes en ambas situaciones.
No ignoro que la posición contraria encuentra soporte, como proposición general, en expresiones del Tribunal Supremo federal en Schmerber v. California, 384 U.S. 757 (1986) y Gilbert v. California, 388 U.S. 263 (1967). Sin embargo, estimo que ante la cardinal obligación de darle contenido a garantías similares consagradas por la Constitu-ción del Estado Libre Asociado de Puerto Rico — derecho a no incriminarse, a tener asistencia de abogado y a ser en-juiciado dentro de normas de debido procedimiento de ley— tal interpretación no merece nuestra confirmación.
Por el fundamento adicional de que era procedente ad-vertir al detenido antes de tomarle las muestras caligráficas de su derecho a no incriminarse, sostendría la exclusión de la evidencia presentada.
—O—

 Entre los testigos al dorso de la acusación figura el señor Rafael Viñas Negrón, a quien se identifica como examinador de documentos de la Policía Estatal.


 Gilbert fue convicto de asalto a mano armada de un banco en Alhambra, California y del asesinato de un policía que trató de evitar el robo. Se le había arrestado en Filadelfia por agentes del Negociado Federal de Investigaciones y se había negado a contestar preguntas al interrogársele sobre el suceso de Alhambra. Luego, contestó preguntas sobre otros robos perpetrados en Filadelfia para cuya ejecución el asaltador había utilizado una nota manuscrita requiriendo la entrega de dinero'. Durante la investigación, a instancias de los agentes que le interrogaban, dio unas muestras caligráficas. Se presentaron y admitieron en evidencia en el proceso por el asalto de Alhambra.
Después de rechazar la alegación de que la toma de las muestras viola el derecho a no incriminarse, se dice en la opinión de la mayoría:
“La toma de los ejemplares no fue una etapa ‘crítica’ en el proceso acusatorio que requiriera la asistencia de abogado. Dejando a un lado el hecho de que fueron tomados antes de la acusación y de la designación de abogado, hay un riesgo mínimo de que la ausencia de abogado haya menos-cabado el derecho a un juicio justo. [Cita.] Sí, por cualquier motivo, no se toma un espécimen representativo, esto puede traerse y corregirse en el juicio a través del proceso adversativo ya que el acusado puede es-cribir un número ilimitado de muestras para ser analizadas y comparadas por los peritos del gobierno y de la defensa. Así, el acusado tiene la *401oportunidad en el juicio de confrontarse en forma adecuada con la prueba de cargo a través del procedimiento usual del contrainterrogatorio de los peritos calígrafos del Estado y la presentación de sus propios calí-grafos. [Cita.]”